Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 7, 2016

                                       No. 04-15-00705-CV

                                EATON COMMERCIAL, L.P.,
                                       Appellant

                                                 v.

                         PARADIGM HOTEL SA RIVERWALK, LP,
                                     Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI11882
                        Honorable John D. Gabriel, Jr., Judge Presiding

                                          ORDER
       On October 5, 2016, this court issued a memorandum opinion reversing and remanding
the matter to the trial court with instructions to remand the award to the arbitrator for certain
purposes.
        On October 26, 2016, the parties filed an agreed motion waiving their rights to file a
petition for review or a motion to extend the time to file a petition for review, and they asked this
court to issue the mandate immediately. See TEX. R. APP. P. 18.1(c). We construe the parties’
motion as also waiving their rights to file any motions for rehearing. See id. R. 49.1, 49.7.
      The parties’ agreed motion is GRANTED; we direct the clerk of this court to issue the
mandate immediately. See id. R. 18.1.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2016.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court